Exhibit 10.9

CONSULTANT AGREEMENT

THIS CONSULTANT AGREEMENT (the “Agreement”) is made and entered into by and
between PHI, Inc., a Louisiana corporation, with offices at 2001 S.E. Evangeline
Thruway, Lafayette, Louisiana 70508 (the “Company”) and Richard A. Rovinelli, an
individual having an address at 1510 FM 350 North, Livingston, TX 77351, (the
“Consultant”), to be effective the weekday date immediately following his
retirement from PHI (the “Effective Date”).

In consideration of the mutual covenants, promises and representations contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:

 

1. Extent of Consulting Services and Duties of Consultant.

1.1.    During the Term (as defined in Article 9), Consultant agrees to serve as
a consultant of the Company in accordance with the provisions of this Article 1.
During the Term, Consultant shall strive to make himself available to the
Company as requested by the Company’s President and Chief Operating Officer,
currently Lance Bospflug (the “Authorized Officer”), or his delegate. When so
requested, and Consultant is available, Consultant will consult with officers
and employees of the Company and others as may be designated by the Authorized
Officer, pertaining to special projects or performing services in business
related administrative, human resources, labor relations management matters
and/or federal or state regulations or litigation involving the Company within
Consultant’s knowledge and experience (the “Consulting Services”). The purpose
of Consultant’s duties during the Term is to provide expertise and/or advice
with regard to the Company’s business, human resources, administrative,
compliance, regulatory or legal matters. Consultant will not have a role in the
management decisions of the Company, nor shall Consultant be involved in the
Company’s strategic plans or in representing that strategy to others. The
particular amount of time Consultant may spend in fulfilling his Consulting
Services obligations may vary from day to day or week to week, but Consultant
shall use his reasonable efforts to be prepared and available at such times as
are reasonably requested by the Company, which shall normally be conducted in
Lafayette Parish, and will not normally exceed two (2) days per month except
when the parties mutually agree to additional days in which Consultant provides
services under this Agreement. Consultant shall perform his services hereunder
in accordance with his best professional judgment; provided as long as such
services are provided in good faith and in accordance with Consultant’s
professional judgment, the services are provided hereunder “as is” with no other
warranty whatsoever provided by Consultant.

1.2.    During the Term, Consultant agrees that he shall not knowingly become
involved in a conflict of interest with the Company or its subsidiaries or
affiliates, or upon discovery thereof, allow such a conflict to continue.
Moreover, Consultant agrees that he shall disclose to or discuss with the
Authorized Officer any facts or circumstances which might involve such a
conflict of interest. The Company and Consultant recognize that it is impossible
to provide an exhaustive list of actions or interests which constitute a
“conflict of interest.” Moreover, the Company and Consultant recognize that
there are many borderline situations. In some instances, full disclosure of
facts by the Consultant to the Authorized Officer may be all that is necessary
to enable the Company to protect its interests. In others, if no improper
motivation appears to exist and the interests of the Company have not suffered,
prompt elimination of the outside interest will suffice.



--------------------------------------------------------------------------------

2. Consulting Fee.

2.1.    The Company shall pay to Consultant a consulting fee of one hundred and
fifty dollars ($150.00) per hour (the “Consulting Fee”) for each hour Consultant
is approved to provide services to the Company, for the Term of this Agreement.
For any day in which Consultant is approved to provide services, a normal
workday shall be eight (8) hours, and will include approved travel time when
such travel is required and it exceeds ten (10) miles each way for any given day
Consultant is requested to provide and does in fact does provide services to the
Company; however, all such approved travel time for a given day shall be limited
to eight (8) chargeable hours. Services provided by Consultant via telephone
shall be billed as the higher of either one (1) hour or the actual time required
(to nearest one-quarter of an hour) for the telephone call. The Company shall
provide or reimburse Consultant for pre-approved travel expenses (when required
and approved for Consultant to work outside Livingston, TX) for: (a) actual
costs of air and ground transportation, including either fuel and rental fees
for rental vehicles, or mileage at IRS approved reimbursement rates for use of
personal vehicle; and (b) reasonable lodging accommodations incurred by
Consultant in accordance with Company’s existing policies for reimbursement of
such expenses. Consultant will be reimbursed for approved air travel in Business
Class airline travel for travel to a foreign country, or for Coach Class airline
travel for any domestic flight.

2.2.    Consultant understands and agrees that this Agreement does not guarantee
any particular number of consulting hours per week, month or year that
Consultant is asked to provide services.

2.3.    Consultant shall maintain appropriate time and expense records
pertaining to the services performed under this Agreement. Consultant shall
submit all time worked and approved expenses no less than once for each calendar
month, but may submit such records bi-weekly. Such records shall be subject to
examination and audit by the Company until the expiration of one (1) year after
final payment hereunder.

2.4.    Consultant shall not be entitled to participate in, and receive benefits
under, any and all pension, insurance, hospitalization, medical or disability
programs or policies of the Company, except as provided for under the Separation
Agreement, Release and Waiver executed by the parties on or about February 21,
2017.

2.5.    Consultant shall pay all social security, federal income taxes,
unemployment insurance, pensions, annuities or other liabilities or taxes
incurred by or on behalf or for the benefit of Consultant arising out of the
performance by Consultant of its obligations under this Agreement.

2.6.    It is agreed by both parties, Consultant and Company, that Consultant
agrees to and will be covered by applicable workers’ compensation law and that
the Company will extend benefits under same to Consultant for any injury
sustained while Consultant performs services for PHI within the course and scope
of this agreement.

3.      Independent Contractor Relationship. Throughout the Term of this
Agreement, Consultant shall be an independent contractor with the full power and
authority to select the means, methods and manner of performing Consulting
Services hereunder; provided, however, that Consultant shall secure the approval
of the Company as to the means, methods, and manner in which

 

-2-



--------------------------------------------------------------------------------

the Company and its affiliates are represented. Consultant will in no way be
considered to be an agent, employee, or servant of the Company. Consultant shall
have no authority to bind the Company in any capacity for any purpose. It is not
the purpose or intention of this Agreement or the parties to create, and the
same shall not be construed as creating, any partnership, partnership relation,
joint venture, agency, or employment relationship.

 

4. Protection of Confidential Information.

Consultant acknowledges that the Company’s business is highly competitive and
that the Company’s methods, strategies, books, records and documents, the
Company’s technical information concerning its products, prospects, equipment,
services and processes, procurement procedures and pricing techniques, and the
names of and other information (such as credit and financial data) concerning
the Company’s customers and business affiliates, all comprise confidential
business information and trade secrets of the Company which are valuable,
special, and unique assets of the Company which the Company uses in its business
to obtain a competitive advantage over the Company’s competitors which do not
know or use this information. Consultant further acknowledges that protection of
the Company’s confidential business information and trade secrets against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Accordingly, Consultant hereby agrees that
notwithstanding any other provision of this Agreement, he will not at any time
make any unauthorized disclosure of any confidential business information or
trade secrets of the Company (“Confidential Information”), or make any
unauthorized use thereof, except for Confidential Information that is in the
public domain through no fault of Consultant or as is required by law, including
deposition or trial testimony by Consultant pursuant to subpoena, provided that
if Consultant is requested or required (by oral question, interrogatories,
request for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Consultant will
promptly notify the Company of such request or requirement so that the Company
may seek an appropriate protective order or waive compliance with provisions of
this Agreement. In the absence of a protective order or the receipt of a waiver
hereunder, Consultant may disclose only such Confidential Information to the
party compelling disclosure as is required by law. Consultant further agrees
that he will cooperate with the Company in its efforts to obtain a protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Information.

 

5. Ownership of Intellectual Property.

5.1    The Company owns and will own all copyrights, patents, trade secrets,
trademarks, marketing strategies, marketing programs, and other intellectual
property rights, title and interest in, and pertaining to, all graphics,
photographs, art work, text, drawings, brochures, videotapes, materials and
other creations authored, created, written or otherwise generated, invented
and/or created by Consultant (“Intellectual Property”) in connection with
Consulting Services performed under this Agreement.

5.2    All Intellectual Property generated, invented or created under this
Agreement shall be considered a work made for hire and owned by the Company.
Consultant agrees to assign all worldwide right, title and interest to the
Company in and to any and all copyrights, patents, trademarks and other
intellectual property rights in any Intellectual Property developed under this
Agreement or connection with Consultant’s services and work for the Company. The
Consultant

 

-3-



--------------------------------------------------------------------------------

hereby grants to the Company, its successors and assigns, the right to file
copyright and patent applications in the United States and throughout the world
for the Intellectual Property in the name of the Company, its successors and
assigns. Consultant hereby agrees that the Company, its successors and assigns
may act as Consultant’s attorney-in-fact to execute any document that the
Company, its successors and assigns, deem necessary to record this grant with
the United States Copyright office or elsewhere. If requested, Consultant hereby
agrees to execute any and all copyright, patent, or trade secret assignments,
certificates, applications or documents requested by the Company, its successors
and assigns.

5.3    Consultant agrees to promptly return, on the termination of this
Agreement, or upon earlier request by the Company, all Intellectual Property,
including without limitation notes, drafts, models and computer data in his
control and/or possession whether supplied by the Company or authored, created
or generated by Consultant in the performance of this Agreement.

6.      Publishing Statements. Consultant shall refrain, both during the
consulting relationship and after the consulting relationship terminates, from
publishing any oral or written statements about the Company, any of its
subsidiaries or affiliates, or any of such entities’ officers, employees, agents
or representatives that are slanderous, libelous, or defamatory; or that
disclose private or confidential information about the Company, or any of its
subsidiaries or affiliates, or any of such entities’ business affairs, officers,
employees, agents, or representatives; or that constitute an intrusion into the
seclusion or private lives of such entities or any of their subsidiaries or
affiliates, or any of such parties’ families, officers, employees, agents, or
representatives; or that give rise to unreasonable publicity about the private
lives of such entities’ officers, employees, agents, or representatives; or that
place the Company, or any of its subsidiaries or affiliates, or any of such
entities’ officers, employees, agents, or representatives in a false light
before the public; or that constitute a misappropriation of the name or likeness
of the Company, or any of its subsidiaries or affiliates, or any of such
entities’ officers, employees, agents, or representatives.

7.      Opportunities Entrusted to Consultant. Consultant shall not, either
during the existence of the consulting relationship or thereafter, use or
appropriate, directly or indirectly, for Consultant’s own benefit or for the
benefit of another, any of the business opportunities concerning the subject
matter of the consulting relationship that were entrusted to Consultant by the
Company.

 

8. Indemnity.

8.1    The Company agrees to defend, indemnify and hold Consultant harmless from
all claims, demands or causes of action (“Claim”) for bodily injury, death or
property damage by whomsoever made to the extent, but only to extent caused by
the acts or omissions of Company or Company’s breach of its obligations under
this Agreement.

8.2    Consultant agrees to defend, indemnify, and hold the Company harmless
from and against any Claim for bodily injury, death or property damage, by
whomsoever made to the extent, but only to the extent caused by the acts or
omissions of Consultant as Consultant’s breach of his obligations under this
Agreement.

8.3    Upon written request by a party entitled to indemnification pursuant to
this Article 8 (the “Indemnitee”), the other party (the “Indemnitor”) shall pay
the reasonable expenses incurred in defending any Claim in advance of its final
disposition. Each party shall promptly notify the other

 

-4-



--------------------------------------------------------------------------------

party of the existence of any claim, or the threat of any claim, to which the
Indemnification Obligations might apply. The Indemnitor shall select, manage,
and pay the legal defense costs as a part of the indemnity obligation including
any judgment amounts awarded. Each Indemnitee shall have the right, at its
option and sole expense, to participate in the defense or claim without
relieving the Indemnitor of any obligation hereunder. The Indemnitee shall
cooperate and comply with all reasonable requests that the Indemnitor may make
in connection with the defense and any settlement of a claim.

8.4    The Indemnification Obligations shall continue after the termination of
this Agreement, solely as to Claims arising during the Term of this Agreement,
and all rights associated with the Indemnification Obligations shall inure to
the benefit of the successors or assigns of the Company and Consultant.

8.5    Neither party shall be liable to the other party for any consequential,
incidental, indirect or punitive damages of any kind or character suffered by
such party, including, but not limited to, loss of use, loss of profit, loss of
revenue, loss of product or production whenever arising under this Agreement or
as a result of, relating to or in connection with the work or services
hereunder, and no such claim shall be made by either party against the other
party.

 

9. Term and Termination.

9.1.    The term of this Agreement (the “Term”) shall extend from the Effective
Date for a period of twenty-four (24) months. Any extension(s) beyond the
initial twenty-four month term must be in writing and by mutual consent between
the parties.

9.2.    Company shall have the right to immediately terminate this Agreement in
the event Consultant breaches this Agreement.

 

10. Miscellaneous.

10.1.    The obligations of Consultant herein to the Company are personal to
Consultant and may not be assigned by Consultant without the express written
consent of the Company.

10.2.    The laws of the State of Louisiana will govern the interpretation,
validity and effect of this Agreement without regard to the place of execution
or place of performance thereof and any disputes arising out of this Agreement
shall be litigated in federal district court or state district court in
Lafayette Parish, Louisiana.

10.3.    If any portion of this Agreement or the release granted in this
Agreement should be declared unenforceable by a court of competent jurisdiction,
such unenforceable portion shall be severed and the remainder of this Agreement
and the release granted by this Agreement shall remain valid and enforceable.

10.5.    This Agreement replaces all previous agreements or discussions relating
to the subject matters hereof, and this Agreement constitutes the entire
agreement between the Company and Consultant with respect to the subject matters
of this Agreement. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by any employee, officer or
representative of the Company, or by any written document unless it is signed by
an officer of the Company.

 

-5-



--------------------------------------------------------------------------------

10.6    This Agreement may be executed in any number of counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals effective as of the Effective Date stated above.

 

PHI, INC. By:   /s/ Lance F. Bospflug Name:   Lance F. Bospflug Title:  
President/Chief Operating Officer Date:   February 23, 2017

 

CONSULTANT: Richard A. Rovinelli Signature:   /s/ Richard A. Rovinelli

Date:   February 23, 2017

 

-6-